United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-3584
                        ___________________________

                      In re: Erik Nielsen; Kathryn R Nielsen

                             lllllllllllllllllllllDebtors

                            ------------------------------

                               Kathryn R Nielsen

                            lllllllllllllllllllllAppellant

                                         v.

             ACS, Inc.; Educational Credit Management Corporation

                            lllllllllllllllllllllAppellees

                            ------------------------------

                     In Re: Erik Nielsen; Kathryn R Nielsen

                             lllllllllllllllllllllDebtors

                            ------------------------------
                                Kathryn R Nielsen

                            lllllllllllllllllllllAppellant

                                         v.

Iowa Student Loan Liquidity Corporation; Educational Credit Management Corporation

                            lllllllllllllllllllllAppellees
                                   ____________
                    Appeal from the United States Bankruptcy
                      Appellate Panel for the Eighth Circuit
                                 ____________

                           Submitted: November 6, 2015
                            Filed: November 13, 2015
                                   [Unpublished]
                                  ____________

Before LOKEN, BOWMAN, and MURPHY, Circuit Judges.
                          ____________

PER CURIAM.

       Kathryn Nielsen appeals from the decision of the Bankruptcy Appellate Panel
affirming the judgment of the Bankruptcy Court1 denying her request to discharge her
student loan debt under the “undue hardship” provision of 11 U.S.C. § 523(a)(8). We
have reviewed the record and Nielsen’s arguments on appeal, and we find no basis
for reversal. See Educ. Credit Mgmt. Corp. v. Jesperson, 571 F.3d 775, 778–79 (8th
Cir. 2009) (standards of review). To the extent Nielsen has raised new arguments on
appeal, we decline to consider them. See Juarez v. Minnesota, 217 F.3d 1014, 1017
(8th Cir. 2000) (“We generally decline to address arguments raised for the first time
on appeal . . . .”).

      We affirm the judgment of the Bankruptcy Appellate Panel.




      1
      The Honorable Anita L. Shodeen, United States Bankruptcy Judge for the
Southern District of Iowa.

                                         -2-